                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 GREG SUMMERLIN                               :      Case No. 1:19-cv-77
                                              :
        Petitioner,                           :      Judge Timothy S. Black
                                              :
 vs.                                          :      Magistrate Judge Michael R. Merz
                                              :
 BRANDESHAWN HARRIS,                          :
                                              :
        Respondent.                           :

       DECISION AND ENTRY ADOPTING THE MAGISTRATE JUDGE’S
             REPORTS AND RECOMMENDATIONS (Docs. 16, 20)

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Michael R. Merz. On May 19, 2020, the Magistrate Judge issued

a Report and Recommendation, recommending that the Court dismiss the Petition with

prejudice and deny a certificate of appealability. (Doc. 16).

       Petitioner filed objections to the Report and Recommendation on May 29, 2020.

(Doc. 17). Petitioner also filed a motion for certificate of appealability. (Doc. 18). This

motion requested that the Court issue a certificate of appealability in the event the Court

overruled Petitioner’s objections and adopted the Report and Recommendation. (Id.) In

light of these filings, this Court entered an Order recommitting the case to the Magistrate

Judge for further analysis and recommendations. (Doc. 19).

       On June 8, 2020, the Magistrate Judge issued a Supplemental Report and

Recommendation, addressing Petitioner’s objections and motion for certificate of

appealability. (Doc. 20). The Magistrate Judge again recommended dismissing the
Petition and denying a certificate of appealability. (Id.) Petitioner filed objections to the

Supplemental Report and Recommendation on June 16, 2020. (Doc. 21).

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge, and the Court has also

considered de novo all of the filings in this matter. Upon consideration of the foregoing,

the Court finds that the Report and Recommendation and the Supplemental Report and

Recommendation should be and are hereby adopted in their entirety. 1

       Accordingly:

       1.      The Report and Recommendation (Doc. 16) and Supplemental Report and
               Recommendation (Doc. 20) are ADOPTED in their entirety;


1
  If objections are filed, the District Judge “must determine de novo any part of the magistrate
judge’s disposition that has been properly objected to ... [and] may accept, reject, or modify the
recommended disposition....” Fed. R. Civ. P. 72(b)(3). The District Judge is not required to
review de novo every issue raised in the original motion or habeas petition, but only those
matters that received proper objections. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986).
Thus, “[t]he filing of objections provides the district court with the opportunity to consider the
specific contentions of the parties and to correct any errors immediately.” United States v.
Walters, 638 F.2d 947, 950 (6th Cir. 1981) (emphasis added). “A party’s objections are not
sufficiently specific if they merely restate the claims made in the initial petition, ‘disput[e] the
correctness’ of a report and recommendation without specifying the findings purportedly in
error, or simply ‘object[] to the report and recommendation and refer[] to several of the issues in
the case.’” Bradley v. United States, No. 18-1444, 2018 WL 5084806, at *3 (6th Cir. Sept. 17,
2018) (quoting Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995)). In other words, “[t]he filing
of vague, general, or conclusory objections does not meet the requirement of specific objections
and is tantamount to a complete failure to object.” Cole v. Yukins, 7 F. App’x 354, 356 (6th Cir.
2001). In his objections, Petitioner merely copies-and-pastes the various arguments already
presented to and considered by the Magistrate Judge in his reply. (Compare Doc. 13 with Doc.
17 with Doc 21). Indeed, Petitioner’s objections and supplemental objections are identical,
outside of the opening paragraph in the supplemental objections which acknowledges the date
the Magistrate Judge issued the Supplemental Report and Recommendation. (Doc. 21 at 2).
Petitioner’s contentions fail to constitute the type of “specific written objections” contemplated
by Fed. R. Civ. P. 72(b)(2). But, even considering Petitioner’s arguments thrice, and upon de
novo review, the Court finds that the Magistrate Judge’s Report and Recommendation and
Supplemental Report and Recommendation are thorough, accurate, and well-reasoned.
Accordingly, Petitioner’s objections are overruled.

                                                 2
        2.       Petitioner’s objections (Docs. 17, 21) are OVERRULED in their entirety;

        3.       The Petition, as amended, for writ of habeas corpus pursuant to 28 U.S.C.
                 § 2254 (Docs. 1, 8) is DISMISSED with prejudice;

        4.       Because reasonable jurists would not debate the Court’s conclusions, the
                 Court DENIES issuance of a certificate of appealability, pursuant to 28
                 U.S.C. § 2253; see Slack v. McDaniel, 529 U.S. 473, 484 (2000) (citing
                 Barefoot v. Estelle, 463 U.S. 880, 893 & n.4 (1983)), and Petitioner’s
                 motion for a certificate of appealability (Doc. 18) is DENIED;

        5.       The Court certifies that, pursuant to 28 U.S.C. § 1915(a)(3), an appeal of
                 this Order would not be taken in good faith and therefore Petitioner is
                 denied leave to appeal in forma pauperis; and

        6.       The Clerk shall enter judgment accordingly, whereupon this case is
                 TERMINATED upon the docket of this Court.

        IT IS SO ORDERED.

Date:        5/19/2021                                          s/Timothy S. Black
                                                              Timothy S. Black
                                                              United States District Judge




                                                3
